Title: To George Washington from Charlestown, Mass., Selectmen, 22 July 1795
From: Charlestown, Massachusetts, Selectmen
To: Washington, George


          
            Sir,
            Charlestown 22d July 1795.
          
          The treaty now pending between the United States of America and Great Britain having much engaged the attention of this part of the country.
          The Inhabitants of this town have been led legally to convene in their corporate capacity agreeable to the constitution of this Commonwealth, for the purpose of taking the same into consideration and have
          
            
              ⟨Vote⟩d. 1st
              That this town do disapprove of the Treaty now pending between the United States and Great Britain, as has been read.
            
            
              Voted. 2d
              That this town do disapprove of ⟨the⟩ treaty as modified by the Senate of the United States.
            
            
            
              Voted. 3d
              that the Selectmen be requested to transmit the doings of this Meeting to the President of the United States.
            
          
          In compliance with the last vote we have the honor to transmit said votes, and to submit them to your consideration, fully persuaded that every sentiment of your heart with every Action of your life is directed toward the public good, We are with the profoundest Esteem & Respect Sir your most Huml. Servants.
          
            
              
              Richd Devens
            
            
              
              David Goodwin
            
            
              
              Joseph Adams
            
            
              Selectmen of Charlestown.
              Richd Frothingham
            
            
              
              John Carter
            
            
              
              Eliphelet Newell
            
          
        